Title: To Alexander Hamilton from Marquis de Lafayette, 13 April 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



My dear Hamilton
Paris April the 13th 1785

Altho I have just now writen to McHenry Requesting him to impart My Gazette to you, a very barren one indeed, I feel within myself a Want to tell you I love you tenderly. Your Brother Church Has sailed for America since which I Had a letter from His lady who is in very good Health. By an old letter from our friend Greene I Have Been delighted to find He consents to send His son to be educated with mine. The idea makes me very Happy. I wish, dear Hamilton, you would Honour me with the same Mark of your friendship and confidence. As there is no fear of a War I intend ⟨visiting⟩ the ⟨Prussian⟩ and Austrian ⟨troops⟩. In one of your New York Gazettes I find an ⟨Association⟩ Against the slavery of negroes which seems to me ⟨worded⟩ in such a way as to give no offense to the moderate Men in the Southern States. As I ever Have Been partial to my Brethren of that Colour, I wish if you are one in the Society, you would move, in your own Name, for my Being Admitted on the list. My Best Respects wait on Mrs. Hamilton. I kiss Phil, and the Young lady. Adieu Your affectionate friend
Lafayette
Mention me most affectionately to the doctor, His lady, Genl Schuyler and family, your sister Peggy, Fish, Webb, and all our friends.
